Citation Nr: 1718670	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  15-16 412	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, not otherwise specified.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for depressive disorder, not otherwise specified, to include as secondary to PTSD.

4.  Entitlement to service connection for sleep apnea, to include sleeping dependence.

5.  Entitlement to service connection for traumatic brain injury.

6.  Entitlement to service connection for left bottom foot condition, to include pain, skin condition, corn, and frostbite injury.


REPRESENTATION

Veteran represented by:	[redacted]
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran had active service with an honorable discharge from January 2003 to August 2003.  He had additional service from August 2004 to October 2012, but was discharged under other than honorable conditions.  A March 2016 administrative decision ruled that this period of service is deemed dishonorable for purposes of the Department of Veterans Affairs (VA), and that the Veteran is not entitled to benefits for any disability determined to be incurred during the period of service from August 2004 to October 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the VA Regional Office (RO) in Des Moines, Iowa.  Jurisdiction of this case now rests with the RO in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2017, VA received a VA Form 21-22a appointing the Veteran's brother, [redacted], as the Veteran's representative under 38 C.F.R. § 14.630 (2016).  In April 2017, the Board asked the Veteran to submit a new VA Form 21-22a because it did not appear the form had been signed by the Veteran's representative.  However, upon closer inspection, the Board finds the March 2017 form was in fact signed by the representative, as section 14 indicates the relationship by the signatory to the Veteran is "Brother."  Accordingly, the Board finds the March 2017 VA Form 21-22a is valid, and [redacted] has been appointed as the Veteran's representative.

In March 2017, VA received a notice of disagreement with the March 2016 administrative decision discussed above, which placed the character of discharge determination in appellate status.  However, the Board's review of the evidentiary record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to appear before the Board at a hearing in Washington, D.C. on March 2, 2017.  In March 2017, the Board received a written statement from the Veteran's representative requesting to postpone the hearing, and the representative requested to reschedule the hearing to a videoconference hearing.  The Board finds that the March 2017 statement constitutes a timely-filed motion to reschedule the Board hearing.  See 38 C.F.R. § 20.702 (2016).  Accordingly, a videoconference hearing at the local RO should be scheduled.

Further, the March 2017 statement from the Veteran's representative requested a complete copy of the claims file.  On remand, the AOJ should undertake appropriate action to fulfill the representative's request prior to the rescheduled hearing before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate action to fulfill the representative's March 2017 request for a complete copy of the Veteran's claims file.

2. The AOJ should schedule the Veteran for a videoconference hearing at the local RO.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

